                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                  Feb 03, 2020
                                                                        SEAN F. MCAVOY, CLERK
 3
 4                        UNITED STATES DISTRICT COURT
 5                      EASTERN DISTRICT OF WASHINGTON
 6
 7    UNITED STATES OF AMERICA,                     No. 2:18-CR-00228-RMP-1
 8
                         Plaintiff,                 ORDER GRANTING
 9                                                  DEFENDANT’S MOTION TO
10                       v.                         MODIFY CONDITIONS OF
                                                    RELEASE & EXPEDITE HEARING
11    WILLIAM LLOYD WEBSTER,
12                                                  MOTION GRANTED
                         Defendant.                   (ECF No. 56)
13
14         Before the Court is Defendant’s Unopposed Motion for Modification of
15   Release Conditions and request to expedite, ECF No. 56. Defendant recites in his
16   motion that neither the United States, nor U.S. Probation oppose this request.
17         Specifically, Defendant requests permission to travel to San Jose, California
18   and then to Maui, Hawaii to assist his elderly father in packing up his home and
19   relocating his residence following his stepmother’s death.
20         Finding good cause, IT IS ORDERED, Defendant’s Motion, ECF No. 56,
21   is GRANTED. Defendant is permitted to travel to San Jose, California between
22   March 7, 2020 and March 18, 2020, and from there to Maui, Hawaii on March 18,
23   2020, returning to Spokane, Washington on or before March 30, 2020. Prior to
24   departure Defendant shall provide Pretrial Services the address where he will
25   reside and a phone number where he can be contacted at any time.
26   ///
27   ///
28



     ORDER - 1
 1         All other terms and conditions of pretrial release not inconsistent herewith
 2   shall remain in full force and effect.
 3         IT IS SO ORDERED.
 4         DATED February 3, 2020.
 5
 6                                _____________________________________
                                            JOHN T. RODGERS
 7                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
